     Case 3:20-cv-00140-LAB-JLB Document 25 Filed 05/26/20 PageID.96 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
                                          )    Case No.: 20-cv-140-LAB-JLB
11    MARC ORGANO,                        )
12                                        )    ORDER GRANTING JOINT
                        Plaintiff,        )    MOTION FOR DISMISSAL OF
13    v.                                  )    ACTION WITH PREJUDICE
14                                        )
      PORTFOLIO RECOVERY                  )
15    ASSOCIATES, LLC,                    )
16                                        )
                            Defendant.    )
17
                                          )
18                                        )
                                          )
19
20
21         The Joint Motion to Dismiss (Docket no. 24) is GRANTED, and this action is
22   DISMISSED WITH PREJUDICE. The parties shall each bear their own costs and
23   attorney’s fees.
24          IT IS SO ORDERED.
25   Dated: May 26, 2020                      _______________________________
                                              Hon. Larry Alan Burns
26
                                              Chief United States District Judge
27
28

                                              1
